Title: General Orders, 30 July 1780
From: Washington, George
To: 


					
						Head Quarters Kakeate [N.Y.] Sunday July 30th 1780
						
							Parole Rhode Island 
							 Countersigns X, M.Watchword Hopewell
						
					
					[Officers] Of the Day Tomorrow[:] Major Church[,] Brigade Major 1 Pennsa Brigade
					A Sub. Serjeant Corporal and twenty four privates from the Pennsylvania division to relieve the Provost Guard at the old meeting house at two ô clock this afternoon: to furnish a serjeant corporal and twelve for the Quarter Master General and a Corporal and three for the Commissary General of Forage.
					A Corporal and Six men from General Hand’s Brigade to mount at the Adjutant General’s immediately.
					Each Division to furnish Guards for its own security.
					
						After Orders
						The General to beat at one—the Assemblé at half past one—The Troops will march and Park move at two o clock by the Left—The Baggage to follow in the rear of the whole—Each Division will furnish its own Advanced Rear and Baggage Guards.
					
				